THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC YOST, individually and on
behalf of a class of similarly situated

 

individuals,

Plaintiff, :

V. : 3:18-CV-1522
: (JUDGE MARIANI)

ANTHEM LIFE INSURANCE
COMPANY

Defendant.

MEMORANDUM OPINION
|. INTRODUCTION

Here the Court considers Defendant Anthem Life Insurance Company's Motion to
Dismiss Plaintiffs Complaint (Doc. 11). With this Motion, Defendant asserts the above-
captioned matter (“Yost I/”) should be dismissed because it is duplicative of the action
docketed at 3:16-CV-00079 (“Yost !”). (Doc. 12 at 5.) The Court concludes Defendant's
Motion is properly granted because Yost /! is duplicative of Yost / in all relevant respects.

ll. BACKGROUND
The factual background set out in the Yost / Complaint (Doc. 1) is the same as that

set out in the Amended Complaint in Yost | (Civ. A. No. 3:16-CV-00079 Doc. 26).

 

1 Hereafter, Yost I's Civil Action No. will not be included in citation to a document in that case unless doing
so is necessary for clarity.
Therefore, the recitation of facts recently set out the Memorandum Opinion considering a
motion filed in Yost / (Doc. 94 at 6-7) is applicable here:

Plaintiff Eric Yost was insured for disability benefits under a Group Plan issued
by Defendant through Finisar Corporation, Plaintiffs former employer. (Doc. [1]
76.) On February 2, 2013, Plaintiff was injured in a motor vehicle accident,
rendering him temporarily disabled. (/d. {| 7.) As a result of his temporary
disability, Plaintiff submitted a claim for short term disability benefits to
Defendant. (/d. 8.) Thereafter, Defendant paid disability benefits in the
amount of $5,654.40 to Plaintiff for the period beginning February 4,2013 and
ending April 23, 2013. (Id. § 9.) As a result of his injury, Plaintiff sought
damages against the alleged tortfeasor. (/d. J 10.) The tortfeasor's insurer
settled the action and made payment to Plaintiff in compensation for the
personal injuries he sustained in the motor vehicle accident. (/d. J 11.)
Defendant then asserted a claim for reimbursement of the short term disability
benefits paid to the Plaintiff in the amount of $6,997.25. (id. J] 12,14.) The
parties then attempted to negotiate a settlement as to the reimbursement
Defendant asserted it was owed by Plaintiff. (/¢. {| 14-20.) Defendant has
continued to assert a claim for reimbursement of the short term disability
benefits paid to the Plaintiff. (/d. J [29].) As a result, Plaintiffs counsel "has
been forced to refuse to distribute to Mr. Yost the money in dispute" (id. J [30}),
leaving Plaintiff "subject to suit and loss of benefits based on the dispute over
the subject funds" (id.).

(Doc. 94 at 6-7.) Plaintiff seeks recovery on behalf of himself and similarly situated
individuals. (Doc. 1 ] 5.) He avers that the subrogation demand “is contrary to the policy
and law.” (Doc. 1 { 22.)

Plaintiffs Complaint contains five counts: Count | for Declaratory Relief related to
“the policies and law” (Doc. 1 ff 70, 73); Count II for Violation of Employee Welfare Benefit
Plan and Policy; Count Ill for Breach of Fiduciary Duty — Duty of Loyalty related to ERISA’s
fiduciary obligations; Count IV for Action for ERISA Relief; and Count V for Relief

Demanded. (Doc. 1 at 16-41.)
Ill. STANDARD OF REVIEW

With this Motion, Defendant moves the Court “to dismiss Plaintiffs Complaint
pursuant to Fed. R. Civ. P. 12(b)(6) and/or Fed. R. Civ. P. 16(c)(2)(A).” (Doc. 11 at 1.)
Defendant does not identify the basis for seeking relief under Rule 16(c)(2)(A).2 (See Docs.
11,12.) Therefore, the Court considers Defendant's Motion under the applicable Rule
12(b)(6) standard.

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,
(2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his ‘entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of a cause of
action's elements will not do.” Twombly, 550 U.S. at 555 (internal citations and alterations
omitted). “(T]he presumption of truth attaches only to those allegations for which there is

sufficient ‘factual matter’ to render them ‘plausible on [their] face’... Conclusory assertions

 

2 Rule 16 provides in pertinent part that “[ajt any pretrial conference, the court may consider and take
action on . . . matters [including] formulating and simplifying the issues, and eliminating frivolous claims or
defenses.” Fed. R. Civ. P. 16(c)(2)(A).

 
of fact and legal conclusions are not entitled to the same presumption.” Schuchardt v.
President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (citing Iqbal, 556 U.S. at
679).

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016)

(citing Twombly, 550 U.S. at 556 and /qbal, 556 U.S. at 678). “The plausibility
determination is ‘a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” /d. at 786-87 (citing Iqbal, 556 U.S. 679).

IV. ANALYSIS

Defendant argues that Yost // is based on the same disability benefits claim and the
same accident as Yost I, and although the Yost // Complaint eliminates reference to the
Pennsylvania Motor Vehicle Financial Responsibility Law “(“MVFRL’), the violations of “law”
asserted in Yost /I are “hopelessly vague and conclusory.” (Doc. 12 at 5.) Defendant also
contends that Yost /! should be dismissed because it is an impermissible attempt to
circumvent the rules governing amendment of the pleadings in Yost |. (Doc. 12 at 11.)

A. _ Duplicative Action

Defendant first argues that Yost /I violates the “prohibition against claim-splitting as

well as the Court’s power to administer its docket.” (Doc. 12 at 12.) Plaintiff responds that

Yost II “is not claim-splitting” (Doc. 13 at 4) because the Yost // complaint “alleges new

 
rights, new claims, new causes of action based on different Anthem’s [sic] actions and
seeks different relief thaN [sic] Yost, with new facts supporting each claim’ (id. at 5).

As explained by the United States Supreme Court in Elgin v. Dep't of Treasury, 567
U.S. 1, 34 (2012) (Alito, J., dissenting), “[p]laintiffs generally must bring all claims arising out
of a common set of facts in a single lawsuit, and federal district courts have discretion to
enforce that requirement as necessary ‘to avoid duplicative litigation.” /d. (quoting Colorado
River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)) (citing Stone v.
Department of Aviation, 453 F.3d 1271, 1278 (10% Cir. 2006) (“A plaintiff's obligation to
bring all related claims together in the same action arises under the common-law rule of
claim preclusion prohibiting the splitting of actions”); see also 18 C. Wright et al., Federal
Practice and Procedure § 4406, p. 40 (2d ed.2002, Supp.2011) (discussing “principles of
‘claim splitting’ that are similar to claim preclusion, but that do not require prior judgment’).
Thus, “[a]s part of its general power to administer its docket, a district court may dismiss a
duplicative complaint.” Fabics v. City of New Brunswick, 629 F. App’x 196, 198 (3d Cir.
2015) (not precedential) (citing Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817 (1976).

In Walton v. Eaton Corp., 563 F.2d 66 (3d Cir.1977), the Third Circuit Court of
Appeals explained that a plaintiff was prohibited from “maintain[ing] two separate actions
involving the same subject matter at the same time in the same court and against the same

defendant.” /d. at 70. As noted by a later panel of the Circuit Court, Walfon “was intended

 
to fill the gap when duplicative claims are brought in the course of ongoing litigation.”
McKenna v. City of Philadelphia, 304 F. App’x 89, 94 (3d Cir. 2008) (not precedential). The
gap is created because “res judicata and collateral estoppel apply only to final judgments,”
so when a second action is filed before the first is concluded issue and claim preclusion do
not apply. /d.

In Walton, the second complaint relied on the same basic facts but added a new
claim and sought additional relief. 563 F.2d at 69-70. The Circuit Court found the
differences were not sufficient to allow the plaintiff to continue with both suits. /d. Relying
on Walton, McKenna found the plaintiff improperly attempted to file a second complaint
where he added a First Amendment free speech claim to his Title VII discrimination claim in
the second complaint. 304 F. App’x at 92. The Circuit Court panel concluded the second
action was duplicative because the plaintiff relied “on the same operative facts and legal
principles, viz., the defendants retaliated against him for reporting unlawful discrimination.”
Id. McKenna also found that the plaintiffs attempt to expand the scope of damages did not
save the second action. /d.

Both Walton and McKenna identified available procedures for handling a second
action which is substantially identical to a pending case: either stay the second case,
consolidate it with the first case, or dismiss the second case without prejudice. McKenna,

304 F. App’x at 89; Walton, 563 F.2d at 70-71.
The factual background set out above, see supra pp. 1-2, indicates that the operative
facts are the same in Yost / and Yost II. In Yost Il, Plaintiff seeks recovery on behalf of
himself and similarly situated individuals Doc. 1 §] 5) as he did in Yost ! (Doc. 26 5). In
Yost |, Plaintiff asserts that the subrogation demand “is improper as a matter of law and as a
matter of policy as the Right of Recovery provision of the Group Plan is not enforceable and
forms no basis for any right of reimbursement under Pennsylvania law or under contract.”
(Doc. 26 ¥ 22.) In Yost //, Plaintiff avers that the subrogation demand “is contrary to the
policy and law.” (Doc. 1 {| 22.)

In Yost I/, the Complaint contains five counts: Count | for Declaratory Relief related
to “the policies and law” (id. {J 70, 73); Count II for Violation of Employee Welfare Benefit
Plan and Policy; Count Ill for Breach of Fiduciary Duty - Duty of Loyalty related to ERISA’s
fiduciary obligations; Count IV for Action for ERISA Relief; and Count V for Relief
Demanded. (Doc. 1 at 16-41.) In Yost /, the claims in the Amended Complaint (Doc. 26)
surviving Defendant’s motion to dismiss (Doc. 30) are Count II (Declaratory Relief) related
to the Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”), Count III
(Violation of Employee Welfare Benefit Plan and Policy) related to the short term disability
plan at issue (“the Employee Welfare Benefit Plan” (Doc. 26 {| 97)) and ERISA, and Count V
(Breach of Fiduciary Duty — Duty of Loyalty) related to ERISA’s fiduciary obligations. (Doc.

39 5.)
Based on a comparison of the factual and legal averments set out in Yost / and Yost
Il, the Court concludes that Yost // is properly dismissed without prejudice. As set out
above, both cases are based on the same operative facts. Even though Plaintiff seeks to
distinguish the cases on the basis that “[t]he underlying basis of Yost / is Anthem Life’s
violation of 75 Pa. C.S. § 1720” (Doc. 13 at 15) whereas “[t]he underlying basis of Yost /I is
Anthem Life’s violation of the terms of its own insurance policy (d.), the distinction does not
acknowledge the fundamental fact that Yost / also alleged Defendant's policy violations.
Yost | asserts that the subrogation demand “is improper as a matter of law and as a matter
of policy as the Right of Recovery provision of the Group Plan is not enforceable and forms
no basis for any right of reimbursement under Pennsylvania law or under contract’ (Doc. 26
{| 22 (emphasis added)). Importantly, both the Amended Complaint in Yost / and the
Complaint in Yost // contain counts for a “Violation of Employee Welfare Benefit Plan and
Policy” related to the short term disability plan at issue. (Yost / Doc. 26 at 20; Yost I! Doc. 1
at 21.) These similarities and the identical factual averments on which the actions are
based convinces the Court that Plaintiff is attempting to “maintain two separate actions
involving the same subject matter at the same time in the same court and against the same

defendant,” Walton, 563 F.2d at 70.3

 

3 Although Plaintiff identifies many differences between Yost I’s Amended Complaint (Doc. 26) and Yost II’s
Complaint (Doc. 1), they do not go to the core similarities upon which the Court's determination is based.
(See Doc. 15 at 5-9.)
In rejecting Plaintiff's attempt to differentiate his filings, the Court notes that his
reliance on caselaw which looked only at whether the suits involved, “the same parties; the
same rights asserted; and the same relief prayed for’ is misplaced . (Doc. 13 at 3 (citing
United States v. The Haytian Republic, 154 U.S. 118 (1894)).) Despite Plaintiff's assertion
that The Haytian Republic supports his position, Walton relied on the 1894 Supreme Court
decision in stating noted that “it is clear that [the plaintiff] had no right to maintain two
separate actions involving the same subject matter at the same time in the same court
against the same defendant.” 563 F.2d at 70.

As Defendant aptly stated, Plaintiff's authority is outdated and does not acknowledge
the fact that “[dJefinitions of what constitutes the same cause of action have not remained
static over time.” (Doc. 14 at 6 (quoting Nevada v. United States, 463 U.S. 110, 13
(1983)).) Elaborating on the development of the term “cause of action,” the Supreme Court
noted in Nevada that

[u}nder the first Restatement of Judgments § 61 (1942), causes of action were

to be deemed the same ‘if the evidence needed to sustain the second action

would have sustained the first action.” In the Restatement (Second) of

Judgments (1982), a more pragmatic approach, one “not capable of a

mathematically precise definition,” was adopted. Id. § 24, comment b. Under

this approach causes of actions are the same if they arise from the same

“transaction”: whether they are products of the same “transaction” is to be

determined by “giving weight to such considerations as whether the facts are

related in time, space, origin, or motivation, whether they form a convenient

trial unit, and whether their treatment as a unit conforms to the parties’

expectations or business understanding or usage.” Id. § 24.

463 U.S. at 130 n.12.
Clearly the more pragmatic transactional approach is consistent with Elgin’s
statement that federal district courts have discretion to enforce the requirement that
“[p]laintiffs generally must bring all claims arising out of a common set of facts in a single
lawsuit” as necessary to avoid duplicative litigation. 567 U.S. at 34. The more expansive
definition of “cause of action” in the pragmatic approach is also consistent with the Third
Circuit’s consideration of what constitutes the same cause of action and its reliance on the
Restatment (Second) of Judgments:

[i]n deciding whether two suits are based on the same “cause of action,” we

take a broad view, looking to whether there is an “essential similarity of the

underlying events giving rise to the various legal claims.” United States v.

Athlone Indus., 746 F.2d 977, 984 (3d Cir.1984); see also Restatement

(Second) of Judgments § 24 cmt. a (“The present trend is to see claim in factual

[as opposed to legal] terms and to make it coterminous with the transaction

regardless of the number of substantive theories ... that may be available to the

plaintiff ....”); id. cmt. b (“In general, the expression [‘transaction’] connotes a

natural grouping or common nucleus of operative facts.”).

CoreStates Bank, N.A. v. Huls Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999). Thus, the Court
finds that Plaintiffs narrow view of a district court’s ability to manage its docket is not
consistent with more recent Supreme Court and Third Circuit precedent on

the issue.

Finally, the Court finds Walton’s directive concerning circumvention of rules
pertaining to amendment of complaints particularly applicable here given that Plaintiff filed

Yost II on July 31, 2018—the same day as Plaintiffs counsel withdrew Plaintiff's Motion for

Leave of Court to Amend the Complaint (Doc. 55) in Yost / (Doc. 71). As will be discussed

10

 
in greater detail below, Defendant filed a brief in opposition to Plaintiff's motion (Doc. 65)
and, at Plaintiff's request, the Court conducted a teleconference regarding Plaintiffs motion
on July 18, 2018, at which Defendant's counsel raised strenuous opposition to Plaintiff's
motion and the Court expressed skepticism about the success of the motion based on
Plaintiffs supporting brief and the substantial arguments raised by Defendant in opposition
to the motion (see, e.g., Doc. 70 at 5-8).
B. Circumvention of Rules

Walton’s caution that a district court should “carefully insure[ ] that the plaintiff does
not use the tactic of filing two substantially identical complaints to expand the procedural
rights he would have otherwise enjoyed” 563 F.2d at 71, takes on special significance given
the procedural history of Yost / and the filing of Yost //. Because, “the court must insure that
the plaintiff does not use the incorrect procedure of filing duplicative complaints for the
purpose of circumventing the rules pertaining to the amendment of complaints,” id., the
Court will set out the relevant recitation provided by Defendant, a recitation which Plaintiff
does not dispute.

On July 3, 2018, long after the deadline for amending pleadings and on the eve

of the July 5, 2018 dispositive motive deadline, Plaintiff filed a motion for leave

to file a second amended complaint. Yost /, Doc. No. 55. Anthem Life objected

to Plaintiffs motion for leave to file the second amended complaint because the

requested amendment was egregiously late, it would have prejudiced Anthem

Life, and it did not otherwise satisfy Fed. R. Civ. P. 15(a). Anthem Life filed its

brief in opposition on July 17, 2018. See Yost I, Doc. No. 65... . [OJn July 31,

2018, Plaintiff voluntarily withdrew his motion for leave to file the second
amended complaint. See Yost /, Doc. No. 71. B. Yost Il.

11

 

party SAI IC
On July 31, 2018, the very same date that Plaintiff withdrew his motion

for leave to file the second amended complaint in Yost /, Plaintiff filed the instant

Complaint in this action. On September 24, 2018, and within the time approved

by the Court for filing a responsive pleading, Anthem Life filed its Motion to

Dismiss the Complaint in this action. Yost I, Doc. No. 11.

(Doc. 12 at 7.)

Here there is a clear and direct connection between Plaintiff's withdrawal of the
motion in Yost ! and the filing of Yost // based on the date both actions occurred. More
importantly, an air of impropriety attends these actions because they came on the heels of
the Court’s indication to Plaintiff's counsel that he “had not carried the day” with his brief in
support of the motion (Doc. 70 at 6) and the “arguments raised by the defendant would
provide a sufficient basis to deny” the motion (id. at 8). Though the Court emphasized the
importance of filing a reply brief (id. at 6, 8) and Plaintiff's counsel stated that he intended to
do so (id. at 6), no reply brief was filed. Rather, Plaintiff filed the Complaint in Yost / which
is almost identical to the proposed second amended complaint in Yost |. (Compare Yost |
Doc. 55-1, with Yost I! Doc. 1.)

Plaintiff does not contest that the proposed Second Amended Complaint in Yost /
and the Complaint in Yost I are basically the same. (See Doc. 13 at 10-12.) However,
Plaintiff seeks to diminish the circumvention aspect of the later filing by arguing that
Defendant asserted in Yost / that the proposed Second Amended Complaint presented a

“fundamentally different” case in that it added ‘new theories, new violations of policy

provisions, new class definitions, and new forms of relief that would ‘fundamentally alter’ the

12

 
case and ‘force Anthem Life to begin litigating the case all over again.” (Doc. 13 at 11-12
(quoting Yost /, Doc. 65 at 14-15).)

The Court finds Plaintiffs argument unpersuasive. Based on the “cause of action"
guidance set out above and the general rule that a plaintiff “must bring all claims arising out
of a common set of facts in a single lawsuit,” Elgin, 567 U.S. at 34, the differences noted do
not remove the Yost // complaint from the “duplicative action” realm. See supra p. 8 & n.3.
Further, as Defendant asserts in its reply brief,

Anthem Life’s Motion is not inconsistent with its opposition to Plaintiff's motion
to amend in Yost /. In Yost !, Anthem Life did not object to the proposed
amendment of Plaintiffs individual claim on the ground that it would have raised
a separate transaction, or involved separate underlying events. Anthem Life
objected because it would have “drastically expand[ed] the potential scope of
class members to include insureds residing outside Pennsylvania who received
disability benefits unrelated to motor vehicle accidents.” See Yost /, Doc. No.
65 at 19. Moreover, even with respect to Plaintiff's individual claim, Anthem Life
merely argued that it was not required to “defend against Plaintiff's new theories
and claims it did not previously know it was defending against.” /d.; see also,
e.g., Johnson v. Methodist Med. Ctr. of Iil., 10 F.3d 1300, 1304 (7th Cir. 1993)
(‘There must be a point at which a plaintiff makes a commitment to the theory
of its case.”). Because of Plaintiffs delay in raising its new theories, the
proposed amendment in Yost / would have prejudiced Anthem Life, even
though Plaintiffs individual claims in Yost / and Yost // arise from the same
transaction and same underlying events.*

 

4 Defendant notes that,

despite Plaintiffs claim that his new theories “came as a result of the deposition testimony
of Louise Patton on June 14, 2018,” see Yost Il, Doc. No. 13 at 5, Plaintiff's new theories
are, in reality, premised on facts that were in his possession since prior to the filing of his
original Complaint in Yost 1. Indeed, the alleged “new’ facts are not new at all, but simply
derive from the same actions of Anthem Life demanding recovery of previously paid disability
benefits.

(Doc. 14 at 12 n.3.)
13

 

 
(Doc. 14 at 11.)

In these circumstances, the Court concludes that Plaintiffs filing of Yost !/ indicates
an attempt to “expand the procedural rights he would otherwise would have enjoyed,”
Walton, 563 F.2d at 71. The second filing came on the heels of the Court's indication that
the motion to file a second amended complaint would not likely be granted on the basis of
the briefs submitted and the teleconference conducted. (Doc. 70 at 6-8.) In other words,
when Plaintiff's attempt to amend pursuant to Rule 15(a)(2) of the Federal Rules of Civil
Procedure (see Docs. 55, 56) looked doubtful, he filed a new action which the Court views
as “the incorrect procedure of filing duplicative complaints for the purpose of circumventing
the rules pertaining to the amendment of complaints,” Walton 563 F.2d at 71.

V. CONCLUSION

Based on the foregoing discussion, the Court concludes that Yost /! is impermissibly
duplicative of Yost |. Therefore, Defendant Anthem Life Insurance Company's Motion to
Dismiss Plaintiff's Complaint (Doc. 11) will be granted. The Court will dismiss Yost I/

without prejudice, an option for the disposition of a duplicative action sanctioned by the

 

Third Circuit Court of Appeals. Walton, 563 F.2d at 70; McKenna, 304 F. App’x at 94. An

appropriate Order is filed simultaneously with this Memorandum Opinion.

Robert D. Mariani
United States District Judge

14
